Citation Nr: 1527092	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for a heart disorder, including ischemic heart disease (IHD).  

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and brother-in-law 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and October 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran, his daughter, and brother-in-law testified at a hearing before the undersigned in November 2014, and before a Decision Review Officer (DRO) at the Waco RO in July 2013.  Transcripts of both hearings are of record. 

Testimony at the November 2014 hearing before the undersigned clarified that the Veteran seeks service connection for any acquired psychiatric disorder and not just PTSD, including depression.  Moreover, recent VA treatment records show findings of depression.  Accordingly, the claim for PTSD has been expanded to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In a December 2014 statement, the Veteran requested additional time to submit more evidence.  In this regard, at the November 2014 hearing, the undersigned agreed to hold the record open for 30 days to allow the Veteran to submit additional evidence concerning the claim for a heart condition.  Because this claim must be remanded for further development, the Veteran will have an opportunity to submit additional evidence in support of his claim. 

The claims for a heart disorder, including ischemic heart disease, and an acquired psychiatric disorder, including PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was noted at entry onto active military service, did not worsen during service, and was not aggravated beyond its natural progression by any disease, injury, or event in service. 

2. The Veteran withdrew his appeal of the denial of service connection for diabetes mellitus, type II at the November 2014 Board hearing. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2014).

2. The criteria for withdrawal of a substantive appeal are satisfied with respect to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with regard to the service connection claim for hearing loss.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A March 2012 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain, and there is no indication that any outstanding Federal records, including VA treatment records, would be relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance," unless "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  

An adequate VA audiological examination was performed in April 2012.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in November 2014, and at a hearing before a DRO in July 2013.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearings, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the hearing officer and his representative.  The undersigned explained the elements of service connection and elicited testimony regarding the history of his hearing loss since service.  The DRO also suggested the submission of evidence that would help support the claim, including a medical opinion that the Veteran's hearing loss could be related to in-service noise exposure.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the record has otherwise been developed, including the provision of a VA examination and opinion in April 2012.  In light of the Veteran's testimony at the hearings and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Service Connection for Hearing Loss

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system , if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In this case, because bilateral hearing loss was noted at entry, the presumption of soundness does not apply, and service connection may only be established on the basis of aggravation.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  Specifically, the Veteran's August 1973 entrance examination report includes an audiogram showing puretone thresholds in the right ear of 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  Puretone thresholds in the left ear were 25 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, and 25 decibels at 3000 and 4000 Hertz.  These puretone thresholds show some hearing loss at entrance, as found by the April 2012 VA examiner.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that threshold levels above 20 decibels indicate some degree of hearing loss).  Moreover, the Veteran PULHES profile in the entrance examination report shows a category of "2" for H, which indicates a finding of some impairment with regard to hearing.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Indeed, as will be discussed in more detail below, the Veteran's separation audiogram showed puretone thresholds that were improved when compared with the audiometric findings at entrance, and yet this audiogram was also noted as abnormal.  Accordingly, the Veteran's hearing loss was noted at entry and thus the presumption of soundness does not apply.  See 38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disease or injury noted at entry will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the claimant to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Here, the preponderance of the evidence weighs against a worsening of the Veteran's pre-existing hearing loss during service, and therefore the presumption of aggravation does not apply.  Specifically, the service treatment records do not document treatment or complaints of hearing loss or other hearing or ear problems.  Most significantly, the July 1975 separation examination report shows generally improved audiometric testing results when compared with the August 1973 entrance examination.  Puretone thresholds for the right ear were 20 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, and 10 decibels at 4000 Hertz (a puretone threshold at 3000 Hertz was not recorded).  Puretone thresholds for the left ear were 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, and 15 decibels at 4000 Hertz (a puretone threshold at 3000 Hertz was not recorded).  These puretone thresholds indicate the same or improved hearing at all tested frequencies when compared with the August 1973 audiogram.  See 38 C.F.R. § 3.306(b).  Although the Veteran had an increased puretone threshold of 20 decibels at 500 Hertz, as compared with 15 decibels at the August 1973 examination, i.e. an upward shift of 5 decibels, the April 2012 VA examiner stated in the examination report that there was no significant puretone threshold shift between entrance and separation.  Moreover, it was noted in a July 1975 service treatment record that the Veteran had a history of decreased hearing at 2000 Hertz, suggesting by negative implication that the threshold levels at 500 Hertz for the right ear at separation did not indicate hearing loss at that frequency.  See Hensley, 5 Vet. App. at 157 (noting that threshold levels up to 20 decibels indicate normal hearing at the tested frequency).  The separation examination is especially probative evidence that the Veteran's hearing loss did not worsen during service, as it represents contemporaneous clinical findings based on objective testing.

Accordingly, the probative evidence of record in the form of the July 1975 separation examination report and the April 2012 VA examiner's findings shows that the Veteran's hearing did not worsen during service.  Therefore, the burden is on the Veteran to show aggravation of his hearing beyond its natural progression as a result of service.  See 38 C.F.R. § 3.306. 

The Veteran has not met the burden of showing aggravation.  The Board has considered his testimony before the undersigned that he had experienced hearing loss ever since service.  However, this fact alone does not show that his hearing loss was aggravated by active service, as it is also consistent with pre-existing hearing loss that continued to be present during and after service. 

The Board also notes that the Veteran's military occupational specialties establish in-service noise exposure.  See 38 U.S.C.A. § 1154(a) (West 2014) (providing that the circumstances of the Veteran's service must be considered in service connection determinations); 38 C.F.R. § 3.303(a); VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  However, this fact alone cannot satisfy his burden of showing that his hearing loss was worsened beyond its natural progression as a result of active service.  The April 2012 VA examination report constitutes probative evidence that his in-service noise exposure did not aggravate his pre-existing hearing loss beyond its natural progression.  The examiner opined that the Veteran had pre-existing hearing loss that was not aggravated beyond its normal progression in either ear.  In support of this opinion, the examiner explained that the entrance audiogram showed mild hearing loss at 2000 Hertz in both ears, and that there were no significant changes at separation.  Because no significant changes were noted between enlistment and separation, the examiner also opined that the Veteran's current hearing loss was not at least as likely as not (i.e. less likely than not) caused by or a result of active service.  The examiner's opinion represents the informed findings of a medical professional based on a review of the Veteran's medical history, and is supported by a specific explanation that is consistent with the evidence of record.  Thus, it carries a lot of weight in the Board's determination.  

The Board also notes that a July 1975 service treatment record states that the Veteran's hearing loss was probably secondary to noise exposure, and observes that he lived close to the flight path of the Dallas Airport.  However, the Veteran's proximity to this flight path occurred prior to service, as his DD 214 reflects that his hometown was in Dallas, and his service department records show that he did not serve in Texas, but rather trained in Louisiana, and was stationed in Korea and Washington State.  Thus, his noise exposure from the Dallas Airport flight line occurred prior to service, and thus does not support a finding of additional hearing loss as a result of service. 

The Veteran has not submitted any evidence supporting aggravation of his pre-existing hearing loss beyond its natural progression as a result of active service.  
The Board has considered his assertion that his hearing loss was incurred in or aggravated by active service.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether his pre-existing hearing loss was aggravated beyond its natural progression as a result of active service, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported opinion lacks probative weight.  See Layno, 6 Vet. App. at 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

Moreover, the Veteran's lay opinion is outweighed by the findings to the contrary by the April 2012 VA examiner, as discussed above, as they represent the conclusions of a medical professional who considered the pertinent evidence of record and found against a relationship to service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  The Board has also explained in substantive terms why the probative evidence otherwise weighs against a relationship to service by way of aggravation.  The Veteran's own arguments have not accounted for his pre-existing hearing loss or the improved audiometric readings at separation.  Thus, his unsupported lay assertions do not counterbalance the probative evidence weighing against the claim. 

In sum, the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Withdrawal of Diabetes Claim

At the November 2014 Board hearing, the Veteran clearly expressed his wish to withdraw his appeal of the denial of service connection for diabetes mellitus, type II.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the appeal concerning service connection for diabetes mellitus, type II is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for diabetes mellitus, type II is dismissed. 



REMAND

The service connection claims for an acquired psychiatric disorder and a heart disorder must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

Appropriate efforts must be made to obtain the Veteran's VA treatment records from the North Texas Health Care System/Dallas VA Medical Center (VAMC) dated since his August 1975 separation from service until 2010.  In this regard, an October 2010 VA treatment record refers to a mental health consultation at VA in 2008.  The Veteran also mentioned treatment for his heart conditions at VA from 2007 to 2011 and requested that these records be obtained.  The claims file only contains VA treatment records dated in 2001 and since 2010.  According to testimony at the November 2014 Board hearing, the Veteran has been more or less exclusively treated at the VAMC in Dallas.  Thus, there may be VA treatment records dating back many years and perhaps close to the time of the Veteran's service separation. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's VA treatment records from the North Texas Health Care System/Dallas VAMC from 1975 to 2010.  All efforts to obtain these records and any negative responses received must be associated with the file.  All records obtained must be added to the file. 

2. Add to the file any outstanding VA treatment records from the North Texas VA Health Care System from May 2013 forward. 

3. Then, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


